Case: 12-10320    Date Filed: 08/08/2012   Page: 1 of 9

                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-10320
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 9:11-cr-80122-DTKH-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                    versus

SHEA JONES,
a.k.a. Black,

                                                          Defendant - Appellant.

                        ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 8, 2012)

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
                Case: 12-10320       Date Filed: 08/08/2012       Page: 2 of 9

       Shea Jones appeals his 135-month sentence on the grounds that it is both

procedurally and substantively unreasonable. After a thorough review of the

record, we affirm.

       Jones was charged in an eleven-count indictment with various drug and

firearm related offenses. He agreed to plead guilty to dealing in a firearm without

a license, in violation of 18 U.S.C. § 922(a)(1)(A) (Count 1); and possession of an

unregistered short-barreled rifle, in violation of 26 U.S.C. § 5861(d) (Count 2).

The remaining nine counts were dismissed.

       The charges arose from sales Jones and others made to an undercover

officer between August 2010 and May 2011. During that time, Jones sold over 80

firearms and drugs to the undercover officer.1 None of the firearm sales occurred

at the same time as the drug sales.

       The probation officer prepared a presentence investigation report (PSI),

grouping the two offenses together and calculating Jones’s sentence under

U.S.S.G. § 2K2.1, the guideline applicable to firearm offenses. The probation

officer included in the calculation increases for various specific offense

characteristics. At issue in this appeal is the application of a 4-level increase


       1
          According to the presentence investigation report, Jones sold 84 weapons. Jones
disputes three of these sales. This discrepancy has no impact on the sentencing calculations. See
U.S.S.G. § 2K2.1(b)(1)(C).

                                                2
              Case: 12-10320    Date Filed: 08/08/2012   Page: 3 of 9

under § 2K2.1(b)(6)(B). That subsection provides,

      If the defendant . . .[u]sed or possessed any firearm or ammunition in
      connection with another felony offense; or possessed or transferred
      any firearm or ammunition with knowledge, intent, or reason to
      believe that it would be used or possessed in connection with another
      felony offense, increase by 4 levels.

U.S.S.G. § 2K2.1(b)(6)(B). The probation officer concluded that the 4-level

increase applied because Jones sold drugs to the undercover officer while armed

with firearms. Jones’s total adjusted offense level, coupled with a criminal history

category of I, yielded a guideline range of 135 to 168 months’ imprisonment. The

statutory maximum sentence for Count 1 was five years’ imprisonment; the

maximum for Count 2 was ten years’ imprisonment. See 18 U.S.C.

§ 924(a)(1)(D); 26 U.S.C. § 5871.

      Jones’s objected to the § 2K2.1(b)(6)(B) increase, arguing that there was no

evidence the guns were in connection with another crime or that he had any reason

to believe they would be used in that manner.

      At sentencing, the court clarified that Jones never sold guns and drugs at the

same time, and the court removed from the PSI the statement that Jones had sold

them together. Jones argued that § 2K2.1(b)(6)(B) did not apply because it was

pure speculation that he would have known that the guns would be used in other

criminal activities. The government responded that Jones had reason to believe

                                         3
              Case: 12-10320     Date Filed: 08/08/2012   Page: 4 of 9

that the guns would be used in other activity, specifically drug trafficking, because

Jones sold the guns and drugs to the same undercover officer. The government

further stated that the manner in which Jones conducted the sales showed that he

knew the guns would be used in other crimes. The government noted that Jones

did not carry the guns out in the open when he delivered them, and some of the

guns had no serial numbers.

      The court determined that § 2K2.1(b)(6)(B) applied because Jones would

have known that he sold the guns to a drug dealer, and guns have the ability to

facilitate drug crimes. The court then reviewed the sentencing factors in 18 U.S.C.

§ 3353(a) to fashion the sentence. The court noted that Jones was young and had

no significant criminal history. But the court was concerned over the large

number of guns involved, many of which had been stolen or were untraceable.

Citing the need to protect the public and provide a sentence that would act as a

deterrent, the court stated that a sentence within the guideline range would be

appropriate. The court sentenced Jones to 135 months’ imprisonment, which

consisted of 15 months’ imprisonment on Count 1 and a consecutive 120-month

sentence on Count 2. This is Jones’s appeal.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). We may “set

                                          4
              Case: 12-10320     Date Filed: 08/08/2012   Page: 5 of 9

aside a sentence only if we determine, after giving a full measure of deference to

the sentencing judge, that the sentence imposed truly is unreasonable.” United

States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc), cert. denied, 131

S.Ct. 1813 (2011).

      Our review for reasonableness involves two steps. First, we ensure that the

sentence was procedurally reasonable, meaning the district court properly

calculated the guideline range, treated the Guidelines as advisory, considered the

§ 3553(a) factors, did not select a sentence based on clearly erroneous facts, and

adequately explained the chosen sentence. Gall, 552 U.S. at 51. Once we

determine that a sentence is procedurally sound, we examine whether the sentence

was substantively reasonable in light of the totality of the circumstances. Id. The

party who challenges the sentence bears the burden to show it is unreasonable in

light of the record and the § 3553(a) factors. United States v. Tome, 611 F.3d

1371, 1378 (11th Cir.), cert. denied, 131 S.Ct. 674 (2010).

      On appeal, Jones argues that the four-level enhancement is improper

because there was insufficient evidence to demonstrate a connection between any

firearm he sold and another offense, which renders his sentence procedurally

unreasonable. He also argues that the sentence imposed was substantively

unreasonable because it was greater than necessary to achieve the goals of 18

                                         5
               Case: 12-10320     Date Filed: 08/08/2012    Page: 6 of 9

U.S.C. § 3553(a). We address each issue in turn.

      A. Procedural reasonableness

      We review a district court’s factual findings using a clear error standard.

United States v. Jordi, 418 F.3d 1212, 1214 (11th Cir. 2005). “For a factual

finding to be clearly erroneous, this court, after reviewing all of the evidence, must

be left with a definite and firm conviction that a mistake has been committed.”

United States v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004) (internal

quotation marks omitted). The government bears the burden of establishing by a

preponderance of the evidence any facts necessary to support a sentence

enhancement. United States v. Askew, 193 F.3d 1181, 1183 (11th Cir. 1999).

      Section 2K2.1(b)(6)(B) instructs the district court to increase the base

offense level by four points if the defendant “[u]sed or possessed any firearm or

ammunition in connection with another felony offense; or possessed or transferred

any firearm or ammunition with knowledge, intent, or reason to believe that it

would be used or possessed in connection with another felony offense.” U.S.S.G.

§ 2K2.1(b)(6)(B). “In connection with” means “if the firearm or ammunition

facilitated, or had the potential of facilitating, another felony offense.” Id.,

comment. (n. 14(A)).

      We have consistently adopted an expansive interpretation of the phrase “in

                                           6
              Case: 12-10320     Date Filed: 08/08/2012      Page: 7 of 9

connection with.” United States v. Matos-Rodriguez, 188 F.3d 1300, 1308-09

(11th Cir. 1999). Further, we have long acknowledged that “[g]uns and violence

go hand-in-hand with illegal drug operations.” United States v. Hromada, 49 F.3d

685, 689 (11th Cir. 1995); see also United States v. Cruz, 805 F.2d 1464, 1474

(11th Cir. 1986) (“[G]uns are a tool of the drug trade.”).

      Here, although the court clarified that Jones never sold guns and drugs at

the same time, there was sufficient evidence to support the application of

§ 2K2.1(b)(6)(B). The record shows that Jones sold the guns and drugs to the

same person, and the quantity of drugs was such that Jones had to know the buyer

was distributing drugs to others. These facts are sufficient for the government to

meet its burden and to establish that the enhancement applied. Accordingly, we

conclude that Jones’s sentence is procedurally reasonable.

      B. Substantive Reasonableness

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider the nature and

                                          7
              Case: 12-10320     Date Filed: 08/08/2012   Page: 8 of 9

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)-(7).

      Although we do not automatically presume a sentence falling within the

guideline range to be reasonable, we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A

sentence imposed well below the statutory maximum penalty is another indicator

of a reasonable sentence. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008).

      Here, we conclude that the sentence imposed was substantively reasonable.

The district court properly considered the guidelines as well as the § 3553(a)

factors when fashioning its sentence. After balancing the mitigating factors, such

as Jones’s youth and lack of significant criminal history, against the seriousness of

the offense, the number of guns involved, the need to protect society, and the

deterrent effect, the court imposed a sentence at the low end of the applicable

guideline range. Moreover, the total sentence imposed was well below the total

maximum sentence of 180 months’ imprisonment. Accordingly, we affirm the

                                          8
             Case: 12-10320   Date Filed: 08/08/2012   Page: 9 of 9

sentence imposed as reasonable.

      AFFIRMED.




                                      9